Exhibit 10.1

 

VOTING AGREEMENT

 

This Voting Agreement (this “Agreement”) is made as of __________________, 2018
by and among (i) MICT, Inc., a Delaware corporation (together with its
successors, “MICT”), (ii) BNN Technology PLC., a United Kingdom private limited
corporation (“BNN”), and (iii) the undersigned stockholder (“Holder”) of MICT.
Any capitalized term used but not defined in this Agreement will have the
meaning ascribed to such term in the Acquisition Agreement (defined below).

 

WHEREAS, on the date hereof, (i) MICT, (ii) Global Fintech Holdings, Ltd., a
British Virgin Islands corporation and a wholly owned subsidiary of MICT (“BVI
Pubco”), (iii) GFH Merger Sub Inc., a Delaware corporation and a wholly-owned
subsidiary of BVI Pubco (“Merger Sub”), (iv) BNN, (v) Brookfield Interactive
(Hong Kong) Limited, a Hong Kong company and a wholly owned subsidiary of BNN
(“BI China”), (vi) the shareholders of BI China signatory thereto (together with
BNN, the “BI China Sellers”), (vii) ParagonEx Ltd., a British Virgin Islands
company (“ParagonEx”), (viii) the holders of ParagonEx’s outstanding ordinary
shares named on Annex I to the Acquisition Agreement (collectively, the
“ParagonEx Executing Shareholders”) and the 102 Trustee on behalf of all
ParagonEx Executing Shareholders who are holders of 102 Shares (as such terms
are defined in the Acquisition Agreement) and (ix) Mark Gershinson, in the
capacity as the representative for the ParagonEx Sellers (the “Paragonex Seller
Representative”) entered into that certain Acquisition Agreement (as amended
from time to time in accordance with the terms thereof, the “Acquisition
Agreement”), pursuant to which subject to the terms and conditions thereof,
among other matters, (a) BNN shall commence a tender offer for up to an
additional 20% of the shares of MICT common stock ( the “Offer”), (b) Merger Sub
will merge with and into MICT, with MICT continuing as the surviving entity, and
with the holders of MICT common stock receiving ordinary shares of BVI Pubco
(the “Merger”), (c) BVI Pubco will (i) acquire all of the issued and outstanding
BI China Securities from BNN in exchange for newly issued ordinary shares of BVI
Pubco (the “BNN Acquisition”), (ii) acquire all of the issued and outstanding
ParagonEx ordinary shares from the ParagonEx Sellers who are shareholders in
exchange for a combination of cash and newly issued ordinary shares of BVI Pubco
(the “ParagonEx Acquisition”), (iii) assume MICT’s outstanding options with the
result that such assumed options shall be exercisable into ordinary shares of
BVI Pubco and (d) MICT shall spin-off its current business assets, including
MICT’s interest in Micronet Ltd., a partially owned subsidiary, to its
stockholders who retain shares of MICT after the Offer (the “Spin-Off” and
together with the Offer, the Merger, the BNN Acquisition, the ParagonEx
Acquisition and the other transactions contemplated by the Acquisition
Agreement, (the “Transactions”);

 

WHEREAS, the Board of Directors of MICT has (a) approved and declared advisable
the Acquisition Agreement, the Ancillary Documents, the Merger and the other
transactions, (b) determined that the Transactions are fair to and in the best
interests of MICT and its stockholders (the “MICT Stockholders”) and (c) except
as set forth in the Acquisition Agreement, shall make the MICT Board
Recommendation; and

 

WHEREAS, as a condition to the willingness of BNN to enter into the Acquisition
Agreement, and as an inducement and in consideration therefor, and in view of
the valuable consideration to be received by Holder thereunder, and the expenses
and efforts to be undertaken by BNN and MICT to consummate the Transactions,
BNN, MICT and Holder desire to enter into this Agreement in order for Holder ,
pursuant to the terms and conditions herein, to provide certain assurances to
BNN regarding the manner in which Holder is bound hereunder to vote such number
of shares of capital stock of MICT which Holder beneficially owns, holds or
otherwise has voting power over (the “Shares”) during the period from and
including the date hereof through and including the date on which this Agreement
is terminated in accordance with its terms (the “Voting Period”).

 



 

 

 

NOW, THEREFORE, in consideration of the premises set forth above, which are
incorporated in this Agreement as if fully set forth below, and intending to be
legally bound hereby, the parties hereby agree as follows:

 

1. Covenant to Vote in Favor of Transactions. Holder agrees, with respect to all
of the Shares:

 

(a) during the Voting Period, at each meeting of MICT Stockholders or any class
or series thereof, and in each written consent or resolutions of any of MICT
Stockholders in which Holder is entitled to vote or consent, Holder hereby
unconditionally and irrevocably agrees to be present for such meeting and vote
(in person or by proxy), or consent to any action by written consent or
resolution with respect to, as applicable, the Shares (i) in favor of, and
adopt, the Merger, the BNN Acquisition, the ParagonEx Acquisition, the
Acquisition Agreement, the Ancillary Documents, any amendments to MICT’s
Organizational Documents, all of the other Transactions and any actions required
in furtherance thereof, (ii) in favor of the other matters set forth in the
Acquisition Agreement, and (iii) to vote the Shares in opposition to: (A) any
Acquisition Proposal and any and all other proposals for the acquisition of BNN
and/or ParageonEx; or (B) any other action or proposal involving any BI China
Target Company or ParageonEx Target Company that is intended, or would
reasonably be expected, to prevent, impede, interfere with, delay or adversely
affect in any material respect the Transactions or would reasonably be expected
to result in any of the conditions to the Closing under the Acquisition
Agreement not being fulfilled;

 

(b) to execute and deliver all related documentation and take such other action
in support of the Merger, the BNN Acquisition, the ParagonEx Acquisition, the
Acquisition Agreement, any Ancillary Documents and any of the Transactions as
shall reasonably be requested by MICT or BNN in order to carry out the terms and
provision of this Section 1, including, without limitation, (i) delivery of
Holder’s Stock Certificate (or a Lost Certificate Affidavit in lieu of the MICT
certificate), duly endorsed for transfer, to BVI Pubco and any similar or
related documents, (ii) any actions by written consent of MICT Stockholders
presented to Holder with respect to the matters in Section 1(a) and (iii) any
applicable Ancillary Documents, customary instruments of conveyance and
transfer, and any consent, waiver, governmental filing, and any similar or
related documents;

 

(c) not to deposit, and to cause their Affiliates not to deposit, except as
provided in this Agreement, any Shares in a voting trust or subject any Shares
to any arrangement or agreement with respect to the voting of such Shares,
unless specifically requested to do so by BNN and MICT in connection with the
Acquisition Agreement, the Ancillary Documents and any of the Transactions;

 

(d) except as contemplated by the Acquisition Agreement or the Ancillary
Documents make, or in any manner participate in, directly or indirectly, a
“solicitation” of “proxies” or consents (as such terms are used in the rules of
the SEC) or powers of attorney or similar rights to vote, or seek to advise or
influence any Person with respect to the voting of, any shares of MICT Common
Stock in connection with any vote or other action with respect to the
Transactions, other than to recommend that MICT Stockholders vote in favor of
adoption of the Acquisition Agreement and the Transactions and any other
proposal the approval of which is a condition to the obligations of the parties
under the Acquisition Agreement (and any actions required in furtherance thereof
and otherwise as expressly provided by Section 1 of this Agreement); and

 

(e) to refrain from exercising any dissenters’ rights or rights of appraisal
under applicable law at any time with respect to the Merger, BNN Acquisition,
the ParagonEx Acquisition, the Acquisition Agreement, the Ancillary Documents
and any of the other Transactions contemplated thereby, including pursuant to
the DGCL.

 



2

 

 

2. Grant of Proxy. Holder, with respect to all of the Shares, hereby grants to,
and appoints BNN and any designee of BNN (determined in BNN’s sole discretion)
as Holder’s attorney-in-fact and proxy, with full power of substitution and
resubstitution, for and in Holder’s name, to vote, or cause to be voted
(including by proxy or written consent, if applicable) any Shares owned (whether
beneficially or of record) by Holder. The proxy granted by Holder pursuant to
this Section 2 is irrevocable and is granted in consideration of BNN entering
into this Agreement and the Acquisition Agreement and incurring certain related
fees and expenses. Holder hereby affirms that such irrevocable proxy is coupled
with an interest by reason of the Acquisition Agreement and, except upon the
termination of this Agreement in accordance with Section 7(a) (at which time
this proxy shall automatically be revoked without any further action required by
the Holder), is intended to be irrevocable. Holder agrees, until this Agreement
is terminated in accordance with Section 7(a), to vote its Shares in accordance
with Section 1 above. BNN agrees not to exercise the proxy granted in this
Section 2 for any purpose other than the purposes expressly described in Section
1 of this Agreement.

 

3. Other Covenants.

 

(a) No Transfers. Holder agrees that during the Voting Period, except as
expressly provided or required hereunder or under the Acquisition Agreement
(including in connection with the Offer), it shall not, and shall cause its
Affiliates not to, without BNN’s prior written consent, (A) offer for sale, sell
(including short sales), transfer, tender, pledge, encumber, assign or otherwise
dispose of (including by gift) (collectively, a “Transfer”), or enter into any
contract, option, derivative, hedging or other agreement or arrangement or
understanding (including any profit-sharing arrangement) with respect to, or
consent to, a Transfer of, any or all of the Shares; (B) grant any proxies or
powers of attorney with respect to any or all of the Shares; (C) permit to exist
any lien of any nature whatsoever (other than those imposed by this Agreement,
applicable securities Laws or MICT’s Organizational Documents, as in effect on
the date hereof) with respect to any or all of the Shares; or (D) take any
action that would have the effect of preventing, impeding, interfering with or
adversely affecting Holder’s ability to perform its obligations under this
Agreement. Holder agrees with, and covenants to, BNN that Holder shall not
request that MICT register the Transfer (book-entry or otherwise) of any
certificate or uncertificated interest representing any Shares during the term
of this Agreement without the prior written consent of BNN, and MICT hereby
agrees that it shall not register any such Transfer. For the avoidance of doubt,
Holder shall be expressly permitted to tender, and nothing in this Agreement
shall prevent Holder from tendering, any shares in connection with the Offer.

 

(b) Permitted Transfers. Section 3(a) shall not prohibit a Transfer of Shares by
Holder (i) to any family member or trust for the benefit of any family member,
(ii) to any stockholder, member or partner of Holder, if an entity, (iii) to any
Affiliate of Holder, or iv) to any person or entity if and to the extent
required by any non-consensual Order, by divorce decree or by will, intestacy or
other similar Applicable Law, so long as, in the case of the foregoing clauses
(i), (ii) and (iii), the assignee or transferee agrees to be bound by the terms
of this Agreement and executes and delivers to the parties hereto a written
consent and joinder memorializing such agreement. During the term of this
Agreement, MICT will not register or otherwise recognize the transfer
(book-entry or otherwise) of any Shares or any certificate or uncertificated
interest representing any of Holder’s Shares, except as permitted by, and in
accordance with, this Section 3(b).

 

(c) Changes to Shares. In the event of a stock dividend or distribution, or any
change in the shares of capital stock of MICT by reason of any stock dividend or
distribution, stock split, recapitalization, combination, conversion, exchange
of shares or the like, the term “Shares” shall be deemed to refer to and include
the Shares as well as all such stock dividends and distributions and any
securities into which or for which any or all of the Shares may be changed or
exchanged or which are received in such transaction.

 



3

 

 

(d) Registration Statement. During the Voting Period, Holder agrees to provide
to MICT, BNN and their respective Representatives any information regarding
Holder or the Shares that is reasonably requested by MICT, BNN or their
respective Representatives for inclusion in the Registration Statement.

 

(e) Publicity. Holder shall not issue any press release or otherwise make any
public statements with respect to the Transactions or the transactions
contemplated herein without the prior written approval of BNN and MICT. Holder
hereby authorizes BNN and MICT to publish and disclose in any announcement or
disclosure required by the SEC, Nasdaq or in the Registration Statement
(including all documents and schedules filed with the SEC in connection with the
foregoing), Holder’s identity and ownership of the Shares and the nature of
Holder’s commitments and agreements under this Agreement, the Acquisition
Agreement and any other Ancillary Documents.

 

4. Representations and Warranties of Holder. Holder hereby represents and
warrants to MICT and BNN as follows:

 

(a) Binding Agreement. Holder (i) if a natural person, is of legal age to
execute this Agreement and is legally competent to do so and (ii) if not a
natural person, is (A) a corporation, limited liability company, company or
partnership duly organized and validly existing under the laws of the
jurisdiction of its organization and (B) has all necessary power and authority
to execute and deliver this Agreement, to perform its obligations hereunder and
to consummate the transactions contemplated hereby. If Holder is not a natural
person, the execution and delivery of this Agreement, the performance of its
obligations hereunder and the consummation of the transactions contemplated
hereby by Holder has been duly authorized by all necessary corporate, limited
liability or partnership action on the part of Holder, as applicable. This
Agreement, assuming due authorization, execution and delivery hereof by the
other parties hereto, constitutes a legal, valid and binding obligation of
Holder, enforceable against Holder in accordance with its terms (except as such
enforceability may be limited by bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and other similar laws of general applicability
relating to or affecting creditor’s rights, and to general equitable
principles). Holder understands and acknowledges that BNN is entering into the
Acquisition Agreement in reliance upon the execution and delivery of this
Agreement by Holder.

 

(b) Ownership of Shares. As of the date hereof, Holder is the record or
beneficial owner over the type and number of the Shares set forth under Holder’s
name on the signature page hereto, has the full voting power or corporate power,
as applicable, over such Shares, and has good and valid title to such Shares,
free and clear of any and all pledges, mortgages, encumbrances, charges,
proxies, voting agreements, liens, adverse claims, options, security interests
and demands of any nature or kind whatsoever, other than those imposed by this
Agreement, applicable securities Laws or MICT’s Organizational Documents, as in
effect on the date hereof. There are no claims for finder’s fees or brokerage
commission or other like payments in connection with this Agreement or the
transactions contemplated hereby payable by Holder pursuant to arrangements made
by Holder. Except for the Shares set forth under Holder’s name on the signature
page hereto, as of the date of this Agreement, Holder is not a beneficial owner
or record holder of any: (i) equity securities of MICT, (ii) securities of MICT
having the right to vote on any matters on which the holders of equity
securities of MICT may vote or which are convertible into or exchangeable for,
at any time, equity securities of MICT or (iii) options, warrants or other
rights to acquire from MICT any equity securities or securities convertible into
or exchangeable for equity securities of MICT.

 



4

 

 

(c) No Conflicts. No filing with, or notification to, any Governmental
Authority, and no consent, approval, authorization or permit of any other person
is necessary for the execution of this Agreement by Holder, the performance of
its obligations hereunder or the consummation by it of the transactions
contemplated hereby. None of the execution and delivery of this Agreement by
Holder, the performance of its obligations hereunder or the consummation by it
of the transactions contemplated hereby shall (i) conflict with or result in any
breach of the certificate of incorporation, bylaws or other comparable
organizational documents of Holder, if applicable, (ii) result in, or give rise
to, a violation or breach of or a default under any of the terms of any Contract
or obligation to which Holder is a party or by which Holder or any of the Shares
or its other assets may be bound, or (iii) violate any applicable Law or Order,
except for any of the foregoing in clauses (i) through (iii) as would not
reasonably be expected to impair Holder’s ability to perform its obligations
under this Agreement in any material respect.

 

(d) No Inconsistent Agreements. Holder hereby covenants and agrees that, except
for this Agreement, Holder (i) has not entered into, nor will enter into at any
time while this Agreement remains in effect, any voting agreement or voting
trust with respect to the Shares inconsistent with Holder’s obligations pursuant
to this Agreement, (ii) has not granted, nor will grant at any time while this
Agreement remains in effect, a proxy, a consent or power of attorney with
respect to the Shares and (iii) has not entered into any agreement or knowingly
taken any action (nor will enter into any agreement or knowingly take any
action) that would make any representation or warranty of Holder contained
herein untrue or incorrect in any material respect or have the effect of
preventing Holder from performing any of its material obligations under this
Agreement.

 

5. Representations and Warranties of BNN.

 

(a) Binding Agreement. BNN is a private limited corporation duly organized under
the laws of the United Kingdom. The consummation of the transactions
contemplated hereby are within the BNN’s powers and BNN has been duly authorized
by all necessary corporate actions on the part of the BNN. BNN has full power
and authority to execute, deliver and perform this Agreement. This Agreement,
assuming due authorization, execution and delivery hereof by the other parties
hereto, constitutes a legal, valid and binding obligation of BNN, enforceable
against BNN in accordance with its terms (except as such enforceability may be
limited by bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and other similar laws of general applicability relating to or
affecting creditor’s rights, and to general equitable principles).

 

6. Representations and Warranties of MICT.

 

(a) Binding Agreement. MICT is a corporation duly incorporated under the Laws of
the State of Delaware. The consummation of the transactions contemplated hereby
are within MICT’s powers and have been duly authorized by all necessary
corporate actions on the part of the MICT. MICT has full power and authority to
execute, deliver and perform this Agreement. This Agreement, assuming due
authorization, execution and delivery hereof by the other parties hereto,
constitutes a legal, valid and binding obligation of MICT, enforceable against
MICT in accordance with its terms (except as such enforceability may be limited
by bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
other similar laws of general applicability relating to or affecting creditor’s
rights, and to general equitable principles).

 



5

 

 

7. Miscellaneous.

 

(a) Termination. Notwithstanding anything to the contrary contained herein, this
Agreement shall automatically terminate, and none of MICT, BNN or Holder shall
have any rights or obligations hereunder, upon the earliest to occur of (i) the
mutual written consent of MICT, BNN and Holder, (ii) the Effective Time
(following the performance of the obligations of the parties hereunder required
to be performed at or prior to the Effective Time), and (iii) the date of
termination of the Acquisition Agreement in accordance with its terms and (iv)
if the Offer (as such term is defined in the Acquisition Agreement) is
terminated, withdrawn or otherwise not consummated. The termination of this
Agreement shall not prevent any party hereunder from seeking any remedies (at
law or in equity) against another party hereto or relieve such party from
liability for such party’s breach of any terms of this Agreement.
Notwithstanding anything to the contrary herein, the provisions of this Section
7(a) shall survive the termination of this Agreement. 

 

(b) Binding Effect; Assignment. This Agreement and all of the provisions hereof
shall be binding upon and inure to the benefit of the parties hereto and their
respective permitted successors and assigns. This Agreement and all obligations
of Holder are personal to Holder and may not be assigned, transferred or
delegated by Holder at any time without the prior written consent of MICT and
BNN, and any purported assignment, transfer or delegation without such consent
shall be null and void ab initio.

 

(c) Third Parties. Nothing contained in this Agreement or in any instrument or
document executed by any party in connection with the transactions contemplated
hereby shall create any rights in, or be deemed to have been executed for the
benefit of, any person that is not a party hereto or thereto or a successor or
permitted assign of such a party.

 

(d) Governing Law; Jurisdiction. This Agreement and any dispute or controversy
arising out of or relating to this Agreement shall be governed by and construed
in accordance with the laws of the State of New York, without regard to the
conflict of law principles thereof. All Actions arising out of or relating to
this Agreement shall be heard and determined exclusively in any state or federal
court located in New York, New York (or in any appellate courts thereof) (the
“Specified Courts”). Each party hereto hereby (i) submits to the exclusive
jurisdiction of any Specified Court for the purpose of any Action arising out of
or relating to this Agreement brought by any party hereto and (ii) irrevocably
waives, and agrees not to assert by way of motion, defense or otherwise, in any
such Action, any claim that it is not subject personally to the jurisdiction of
the above-named courts, that its property is exempt or immune from attachment or
execution, that the Action is brought in an inconvenient forum, that the venue
of the Action is improper, or that this Agreement or the transactions
contemplated hereby may not be enforced in or by any Specified Court. Each party
agrees that a final judgment in any Action shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by Law. Each party irrevocably consents to the service of the summons
and complaint and any other process in any other action or proceeding relating
to the transactions contemplated by this Agreement, on behalf of itself, or its
property, by personal delivery of copies of such process to such party at the
applicable address set forth or referred to in Section 7(h). Nothing in
this Section 7(d) shall affect the right of any party to serve legal process in
any other manner permitted by applicable law.

 

(e) WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY WAIVES TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY WITH RESPECT TO ANY ACTION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR
IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH
PARTY HERETO (i) CERTIFIES THAT NO REPRESENTATIVE OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF ANY ACTION, SEEK TO ENFORCE THAT FOREGOING WAIVER AND (ii) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 5(e).

 



6

 

 

(f) Interpretation. The titles and subtitles used in this Agreement are for
convenience only and are not to be considered in construing or interpreting this
Agreement. In this Agreement, unless the context otherwise requires: (i) any
pronoun used in this Agreement shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns, pronouns and verbs
shall include the plural and vice versa; (ii) “including” (and with correlative
meaning “include”) means including without limiting the generality of any
description preceding or succeeding such term and shall be deemed in each case
to be followed by the words “without limitation”; (iii) the words “herein,”
“hereto,” and “hereby” and other words of similar import in this Agreement shall
be deemed in each case to refer to this Agreement as a whole and not to any
particular section or other subdivision of this Agreement; and (iv) the term
“or” means “and/or”. The parties have participated jointly in the negotiation
and drafting of this Agreement. Consequently, in the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto, and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provision of this Agreement.

 

(g) Capacity as a MICT Stockholder. Holder signs this Agreement solely in
Holder’s capacity as a stockholder of MICT, and not in Holder’s capacity as a
director, officer or employee of MICT. Notwithstanding anything herein to the
contrary, nothing herein shall in any way restrict a director or officer of MICT
in the exercise of his or her fiduciary duties as a director or officer of MICT
or prevent or be construed to create any obligation on the part of any director
or officer of MICT from taking any action in his or her capacity as such
director or officer.

 

(h) Notices. All notices, consents, waivers and other communications hereunder
shall be in writing and shall be deemed to have been duly given when delivered
(i) in person, (ii) by facsimile or other electronic means, with affirmative
confirmation of receipt, (iii) one Business Day after being sent, if sent by
reputable, nationally recognized overnight courier service or (iv) three (3)
Business Days after being mailed, if sent by registered or certified mail,
pre-paid and return receipt requested, in each case to the applicable party at
the following addresses (or at such other address for a party as shall be
specified by like notice):

 



If to MICT, to:

 

MICT, Inc.
28 West Grand Avenue, Suite 3
Montvale, New Jersey 07645
Attn: David Lucatz, Chief Executive Officer
Facsimile No.: [     ]
Telephone No.: (201) 225-0190
Email: David @micronet-enertec.com

with a copy (which will not constitute notice) to:

 

Mintz Levin, Cohn, Ferris, Glovsky and Popeo, P.C.
666 Third Avenue
New York, New York 10017
Attn: Kenneth Koch, Esq.
Facsimile No.: (212) 983-3115
Telephone No.: [     ]
Email: KRKoch@mintz.com

If to BNN, to:

 

BNN technology PLC
First Floor, Mallory House, Goostrey Way
Knutsford, Cheshire WA167GY

United Kingdom
Attn: Darren C. Mercer, Executive Director

Telephone No.: 44 (0) 1565 872990

Facsimile No.: +44 (0) 1565 889545
Email: Darren.Mercer@bnntechnology.com

with a copy (which will not constitute notice) to:

 

Ellenoff Grossman & Schole LLP
1345 Avenue of the Americas, 11th Floor
New York, New York 10105
Attn: Richard I. Anslow, Esq.

  Jonathan H. Deblinger, Esq

Facsimile No.: (212) 370-7889
Telephone No.: (212) 370-1300
Email: ranslow@egsllp.com

    jdeblinger@egsllp.com

 



7

 



 



If to Holder, to: the address set forth under Holder’s name on the signature
page hereto, with a copy (which will not constitute notice) to, if not the party
sending the notice, each of BNN and MICT (and each of their copies for notices
hereunder).

   

(i) Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance, and either retroactively or prospectively) only with the
written consent of MICT, BNN and the Holder. No failure or delay by a party in
exercising any right hereunder shall operate as a waiver thereof. No waivers of
or exceptions to any term, condition, or provision of this Agreement, in any one
or more instances, shall be deemed to be or construed as a further or continuing
waiver of any such term, condition, or provision.

 

(j) Severability. In case any provision in this Agreement shall be held invalid,
illegal or unenforceable in a jurisdiction, such provision shall be modified or
deleted, as to the jurisdiction involved, only to the extent necessary to render
the same valid, legal and enforceable, and the validity, legality and
enforceability of the remaining provisions hereof shall not in any way be
affected or impaired thereby nor shall the validity, legality or enforceability
of such provision be affected thereby in any other jurisdiction. Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the parties will substitute for any invalid, illegal or
unenforceable provision a suitable and equitable provision that carries out, so
far as may be valid, legal and enforceable, the intent and purpose of such
invalid, illegal or unenforceable provision.

 

(k) Specific Performance. Holder acknowledges that its obligations under this
Agreement are unique, recognizes and affirms that in the event of a breach of
this Agreement by Holder, money damages will be inadequate and BNN and MICT will
have not adequate remedy at law, and agree that irreparable damage would occur
in the event that any of the provisions of this Agreement were not performed by
Holder in accordance with their specific terms or were otherwise breached.
Accordingly, BNN and MICT shall be entitled to seek an injunction or restraining
order to prevent breaches of this Agreement by Holder and to enforce
specifically the terms and provisions hereof, without the requirement to post
any bond or other security or to prove that money damages would be inadequate,
this being in addition to any other right or remedy to which such party may be
entitled under this Agreement, at law or in equity.

 

(l) Expenses. Each party shall be responsible for its own fees and expenses
(including the fees and expenses of investment bankers, accountants and counsel)
in connection with the entering into of this Agreement, the performance of its
obligations hereunder and the consummation of the transactions contemplated
hereby; provided, that in the event of any Action arising out of or relating to
this Agreement, the non-prevailing party in any such Action will pay its own
expenses and the reasonable documented out-of-pocket expenses, including
reasonable attorneys’ fees and costs, reasonably incurred by the prevailing
party.

 





8

 

 

(m) No Partnership, Agency or Joint Venture. This Agreement is intended to
create a contractual relationship among Holder, BNN and MICT, and is not
intended to create, and does not create, any agency, partnership, joint venture
or any like relationship among the parties hereto or among any other MICT
Stockholders entering into voting agreements with BNN or MICT. Holder is not
affiliated with any other holder of securities of MICT entering into a voting
agreement with BNN or MICT in connection with the Acquisition Agreement and has
acted independently regarding its decision to enter into this Agreement. Nothing
contained in this Agreement shall be deemed to vest in BNN or MICT any direct or
indirect ownership or incidence of ownership of or with respect to any Shares.

 

(n) Further Assurances. From time to time, at another party’s request and
without further consideration, each party shall execute and deliver such
additional documents and take all such further action as may be reasonably
necessary or desirable to consummate the transactions contemplated by this
Agreement.

 

(o) Entire Agreement. This Agreement (together with the Acquisition Agreement to
the extent referred to herein) constitutes the full and entire understanding and
agreement among the parties with respect to the subject matter hereof, and any
other written or oral agreement relating to the subject matter hereof existing
between the parties is expressly canceled; provided, that, for the avoidance of
doubt, the foregoing shall not affect the rights and obligations of the parties
under the Acquisition Agreement or any Ancillary Document. Notwithstanding the
foregoing, nothing in this Agreement shall limit any of the rights or remedies
of MICT or BNN or any of the obligations of Holder under any other agreement
between Holder and MICT or BNN or any certificate or instrument executed by
Holder in favor of MICT or BNN, and nothing in any other agreement, certificate
or instrument shall limit any of the rights or remedies of MICT or BNN or any of
the obligations of Holder under this Agreement.

 

(p) Counterparts; Facsimile. This Agreement may also be executed and delivered
by facsimile or electronic signature or by email in portable document format in
two or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.

 

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 



9

 

 

IN WITNESS WHEREOF, the parties have executed this Voting Agreement as of the
date first written above.

 

  MICT :       MICT, INC.         By:                                      Name:
    Title:           BNN:       BNN TECHNOLOGY PLC.         By:     Name:    
Title:  

  

 

 

 

Holder:       Name of Holder:       By:                                        
Name:     Title:    

 

Number and Type of Shares:       __________ shares of MICT Common Stock      
Address for Notice:       Address:                     Facsimile No.:    
Telephone No.:     Email:    

 



 



